Citation Nr: 0801152	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-10 234	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUES

Entitlement to an effective date earlier than February 9, 
2004, for the award of service connection for post-traumatic 
stress disorder (PTSD).  

Entitlement to an effective date earlier than February 9, 
2004, for the award of a total disability rating based upon 
unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1968, including service in Vietnam.

This appeal arises from a June 2004 rating decision in which 
the RO granted service connection for PTSD, awarded a 
50 percent disability rating for PTSD, and based upon the new 
combined disability rating of 70 percent, awarded a total 
disability rating based upon individual unemployability.  All 
three awards were effective February 9, 2004, reflecting the 
date the veteran's claims were received by VA.

The veteran then perfected an appeal as to the effective 
dates assigned and presented sworn testimony in support of 
his appeal during a hearing before the undersigned Veterans 
Law Judge in June 2007.  


FINDINGS OF FACT

1.  The veteran failed to furnish requested evidence in 1982.

2.  The veteran submitted an application for benefits in May 
1987, claiming that he had acute paranoid schizophrenia.

3.  The veteran submitted an application for compensation for 
back problems, hypertension, arthritis, diabetes, and a head 
injury in October 1996.

4.  The veteran's June 2001 claim for service connection for 
a mental disorder caused by attacks in Vietnam was denied in 
a January 2003 decision; the veteran did not file an appeal 
of this decision.  

5.  The veteran's claims file contains no assertion from the 
veteran prior to February 9, 2004, which could be construed 
as an informal claim for entitlement to service connection 
for PTSD.

6.  The veteran initially met the regulatory criteria for an 
award of a total disability rating when service connection 
for PTSD was granted and a 50 percent disability rating was 
assigned.


CONCLUSIONS OF LAW

1.  An April 1981 claim for service connection for 
schizophrenia was abandoned.  38 U.S.C.A. §§ 501, 5110 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.158 (2007).

2.  The veteran's May 1987 application was not an informal 
claim for service connection for PTSD.  38 U.S.C.A. § 511 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.155 (2007).

3.  The October 1996 application was not an informal claim 
for service connection for PTSD.  38 U.S.C.A. § 511 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.155 (2007).

4.  The January 2003 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2007).  

5.  February 9, 2004, is the earliest possible effective date 
which may be assigned to the awards of service connection for 
PTSD and a total disability rating based upon 
unemployability.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he filed earlier claims for service 
connection for a mental disorder.  He explained that although 
he was not aware of PTSD as a disease at that time, he now 
believes that he has suffered from PTSD ever since service.  
He therefore requests that an earlier effective date be 
assigned for the award of service connection for PTSD and 
based upon that, an earlier effective date for the dependent 
award of a total disability rating which has been granted on 
account of impairment resulting from PTSD.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements with regard 
to his claim for entitlement to service connection for PTSD 
in a May 2004 letter.  

The veteran was informed of the rationale for the assignment 
of the current disability rating and effective date in the 
June 2004 rating decision.  He was informed of the law and 
regulations governing the assignment of effective dates in 
the December 2005 Statement of the Case.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Although this 
information was not provided prior to the June 2004 decision, 
the Board finds that the veteran has nevertheless had 
adequate opportunity to respond to the information provided, 
and has, in fact, perfected a timely and relevant appeal to 
that portion of the June 2004 decision which assigned an 
effective date to the grant of benefits for PTSD and a total 
disability rating.  Furthermore, he has demonstrated actual 
understanding of the laws and regulations governing his 
appeal in his written contentions and hearing testimony.  
Thus, no prejudice has accrued to the veteran or his appeal 
by the faulty timing of the initial notice.

The record on appeal contains service medical and personnel 
records, records from the Social Security Administration, and 
VA medical treatment reports.  The veteran has submitted 
written contentions in support of his claim.  He presented 
sworn testimony before the undersigned Veterans Law Judge 
during a June 2007 hearing on appeal.  No outstanding records 
have been identified.  Thus, the Board considers that the 
VA's duty to assist requirements have been met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The current effective date of February 9, 2004, was assigned 
because that date is when the veteran's claim for entitlement 
to service connection for PTSD was received by VA.  In 
general, the effective date of a grant of service connection 
is based upon a variety of factors, including the date of 
claim, date entitlement is shown and finality of prior 
decisions.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) [emphasis added].

In this case, there is no doubt that the first communication 
from the veteran claiming entitlement to service connection 
for PTSD consists of the February 2004 claim upon which the 
current effective date is based.  The veteran does not 
dispute this; rather, he argues that he had previously filed 
claims for entitlement to service connection for mental 
disorders, based upon his experiences in Vietnam, and that 
these earlier claims should provide the basis for the 
assignment of an earlier effective date.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511; 38 C.F.R. §§ 3.1(p), 3.400(b)(2), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

Review of the veteran's earlier communications with VA 
reveals an April 1981 application for VA benefits, in which 
he claimed that he had paranoid schizophrenia and opiate 
dependence.  In June 1981, the RO mailed a letter indicating 
that his claim was being processed, but that additional 
supporting evidence was required, including information as to 
recent medical treatment, and information about the sources 
of medical treatment for the disabilities at issue which the 
veteran had received since his discharge from service.  The 
letter provided the following notification:  

The evidence or information requested should be 
submitted as soon as possible.  If not received 
in the Veterans Administration within one year 
from date of this letter, any benefits to which 
you may be entitled may not be paid for any 
period prior to the date of the receipt.

In a written statement received in January 1982, the veteran 
stated he had not received the June 1981 letter, but had 
discussed the status of his claim with a veteran's counselor.  
He requested that the VA follow-up with a private mental 
health facility to obtain his medical records and inform him.  
A February 1982 letter from the RO reflects that no records 
had been received from that facility, and requested that the 
veteran contact them to request the records be sent to VA.  
The letter explicitly informed the veteran that "no further 
action can be taken on your claim at this time."  

Where evidence requested in connection with an original claim 
is not furnished within one year after the date of request, 
the claim will be considered to have been abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  If the right to compensation 
benefits is finally established following the abandonment of 
a previous claim, the payment of such compensation will not 
commence earlier than the date of filing the new claim.  
38 C.F.R. § 3.158.  These are exactly the circumstances under 
which the veteran's claim expired in 1982.  The RO performed 
its responsibility in attempting to develop the claim and 
informed the veteran that no further action would be taken 
until records supporting his claim were received.  The 
veteran took no action in response to this notification, thus 
allowing his claim to expire.  

The veteran next contacted the VA in May 1987, when he 
submitted an application for compensation or pension in which 
he claimed he had acute paranoid schizophrenia.  He did not 
claim that the disability was related to service and did not 
identify when the disability began, despite being prompted by 
a question on the VA form.  The RO interpreted the 
application as one for nonservice-connected disability 
pension benefits and informed him in a June 1987 letter that 
he was ineligible for VA pension benefits as his annual 
income was excessive.  Upon review, the Board holds that the 
May 1987 application cannot be viewed as an informal claim 
for entitlement to service connection for PTSD as the veteran 
did not in any way identify service connection for PTSD as 
the benefit sought.  Although he did identify schizophrenia, 
a mental disability, he did not assert the mental disability 
was related to service or to experiences which occurred 
during service.  Under these circumstances, the Board finds 
that the RO's interpretation of the veteran's application as 
seeking VA pension benefits as entirely reasonable.  
Furthermore, nothing in this application can be 
retrospectively viewed as an informal claim for service 
connection for PTSD, supporting the award of an earlier 
effective date.  

The veteran did not respond to the June 1987 letter and next 
contacted the VA in April 1992, requesting a copy of his DD 
Form 214.  He submitted another application for VA 
compensation in October 1996, claiming benefits for back 
problems, hypertension, arthritis, diabetes, and a head 
injury.  He did not mention a mental disability of any kind 
on this application.  Again, no reasonable person could 
construe this application as an informal claim for service 
connection for PTSD, in the absence of any indication the 
veteran suffered from a mental disorder, which might be 
related to service.

In June 2001, the veteran submitted an application for VA 
compensation claiming he had suffered from a mental disorder 
since 1968, which was caused by attacks upon the barracks to 
which he was assigned in Vietnam.  He also reported that he 
had been treated for mental disorders at various VA hospitals 
and a private mental health facility.  Upon receipt of this 
claim, the RO requested records from the VA hospitals and 
provided the veteran with a July 2001 notification letter 
explaining what information or evidence would be required for 
him to prevail upon his claim.  Service connection for 
paranoid schizophrenia was denied in a January 2003 rating 
decision and affirmed in April 2003.  The veteran did not 
appeal this decision and it thus became final one year after 
he was provided notice of the denial.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  

Because this claim for service connection was actually 
adjudicated, meaning that the veteran's claim was deemed a 
formal one, retrospectively viewing it as an informal claim 
is precluded.  By definition, an informal claim is an 
outstanding claim which has not yet been adjudicated.  The 
veteran's June 2001 claim, by contrast, was adjudicated and 
denied by the RO; the veteran was notified of the denial, and 
provided with information pertaining to the actions required 
if he wished to appeal.  Because he did not appeal, the claim 
became final, and may not now be revisited, absent a showing 
of clear and unmistakable error in the January 2003 denial.  
No such showing has been alleged here.  

In sum, the Board holds that the veteran either abandoned his 
claims involving mental disability prior to their 
adjudication through his failure to respond to the VA's 
requests for information or allowed the prior denials 
involving mental disability to become final through his 
failure to appeal the denials.  The record contains no other 
communication prior to the ultimately-successful February 
2004 application which could be interpreted as an informal 
claim to support the award of an earlier effective date for 
service connection for PTSD.  

The Board observes that the veteran is correct in his implied 
assertion that magic words are not required for a successful 
VA claim; an earlier effective date is not denied on the 
basis that his previous claims did not specifically identify 
PTSD as the benefit sought.  His characterization of a mental 
disorder related to his experiences in Vietnam would likely 
have been sufficient to be liberally-interpreted as a claim 
involving PTSD, if the other elements for a successful claim 
for service connection had been met, including a diagnosis of 
PTSD and a medical nexus between the current diagnosis and 
his period of service.

Review of the June 2004 rating decision which granted service 
connection for PTSD reveals that adjudicators relied upon VA 
treatment records dated from January 2004 through May 2004 
which reflected tentative diagnoses of "rule-out PTSD," in 
granting the benefit sought.  As the veteran did not report 
for two VA compensation examinations which were scheduled to 
verify the diagnosis, the record does not actually contain a 
confirmed diagnosis of PTSD.  Thus, the earliest diagnosis of 
record indicating that the veteran in fact has PTSD is dated 
in January 2004 and is merely tentative.

As set forth above, the date of entitlement to an award of 
service connection is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  A successful claim for service connection 
requires a showing of a current disability, and a 
demonstrated nexus between that disability and service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In this case, 
the initial tentative diagnosis of PTSD was rendered in 
January 2004.  Although the rating decision contains little 
explanation as to the evidence relied upon to show a nexus 
between the tentative diagnosis and the veteran's service, it 
would appear that the veteran's service personnel records 
which had been of record for some time, were interpreted as 
providing confirmation of the veteran's claimed stressor 
events.  Thus, the Board concludes that the earliest date 
that potential entitlement to the benefit sought arose was 
January 2004, when the tentative diagnosis was rendered.  He 
filed a claim for service connection for PTSD in February 
2004, however.  As governing regulation provides that the 
award of service connection will be effective no earlier than 
the receipt of the claim for that benefit, the Board holds 
that the date the veteran's claim was received is the 
earliest effective date provided under law.  As an earlier 
effective date for the grant of service connection for PTSD 
is denied, an earlier effective date for the dependent 
benefit of a total disability rating must also be denied.  
The preponderance of the evidence is against the veteran's 
claim for an earlier effective date and the appeal must be 
denied.


ORDER

An effective date earlier than February 9, 2004, for the 
awards of service connection for post-traumatic stress 
disorder (PTSD) and a total disability rating based upon 
unemployability due to service-connected disabilities is 
denied.




____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


